Exhibit 10.1

MANAGEMENT INCENTIVE COMPENSATION PLAN OF 2008

ARTICLE 1

Background, Purpose and Design

 

1.1. Background. Unum Group hereby establishes, effective as of January 1, 2008,
an annual incentive bonus plan for its officers and employees known as the
Management Incentive Compensation Plan of 2008. The Plan was adopted by the
Board of Directors on February 21, 2008, subject to the approval of Company’s
stockholders at the 2008 annual meeting.

 

1.2. Purpose. The purpose of the Plan is to motivate the Participants to perform
in a way that will enable Unum Group to reach or exceed its goals.

 

1.3. Subparts of the Plan. The Plan consists of two subparts: (i) the Executive
Officer Incentive Plan, under which Incentive Awards to designated executive
officers are based upon the achievement of objectively determinable corporate
performance goals measured over a period of up to twelve months; and (ii) the
Employee Incentive Plan, under which Incentive Awards to employees or officers
who are not participants in the Executive Officer Incentive Plan are based upon
the achievement of corporate and/or individual performance goals measured over a
period of up to twelve months.

ARTICLE 2

Definitions

 

2.1. Definitions. Certain terms of the Plan have defined meanings set forth in
this Article 2 and which shall govern unless the context in which they are used
clearly indicates that some other meaning is intended.

Beneficiary. Any person or persons designated by a Participant, in accordance
with procedures established under Article 8.1 of the Plan, to receive benefits
hereunder in the event of the Participant’s death.

Board. The Board of Directors of the Company.

Cause. The term “Cause” with respect to a Participant shall have the meaning
assigned such term in any separate employment, change of control or severance
agreement between the Participant and the Company or and Subsidiary as then in
effect. In the absence of such other agreement or definition, the term “Cause”
as used herein and for the purposes of this Plan shall mean the occurrence of
one or more of the following with respect to a Participant:

 

  (1) The continued failure of the Participant to perform substantially his or
her duties with the Company or one of its affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Participant by
the CEO which specifically identifies the manner in which the CEO believes that
the Participant has not substantially performed the Participant’s duties, or

 

  (2) The willful engaging by the Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company, or

 

  (3) Conviction of a felony or a guilty or nolo contendere plea by the
Participant with respect thereto.

For purposes of this Cause definition, no act or failure to act, on the part of
a Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or (with respect to Participants other than the CEO) upon
the instructions of the CEO, or based upon the advice of counsel for



--------------------------------------------------------------------------------

the Company shall be conclusively presumed to be done, or omitted to be done, by
the Participant in good faith and in the best interests of the Company. The
cessation of employment of a Participant shall not be deemed to be for Cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Participant and the
Participant is given an opportunity, together with counsel, to be heard before
the Board) finding that, in the good faith opinion of the Board, the Participant
is guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

Change in Control. The occurrence of one or more of the following events:

 

  (1) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director and whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest (as described in
Rule 14a-11 under the Act) (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Act and as used in Sections 13(d)(3)
and 14(d)(2) of the Act) other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election or Contest or
Proxy Contest, shall be deemed an Incumbent Director;

 

  (2) Any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Company
representing 20% (30% with respect to deferred compensation subject to Internal
Revenue Code Section 409A) or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (2) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions: (A) by the Company or any
Subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (C) by an underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (3), or (E) a transaction
(other than one described in paragraph (3) below) in which Company Voting
Securities are acquired from the Company, if a majority of the Incumbent
Directors approve a resolution providing expressly that the acquisition pursuant
to this clause (E) does not constitute a Change in Control of the Company under
this paragraph (2);

 

  (3)

The consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the our stockholders, whether for such transaction
or the issuance of securities in the transaction (a “Reorganization”), or sale
or other disposition of all or substantially all of the Company’s assets to an
entity that is not an affiliate of the Company (a “Sale”), unless immediately
following such Reorganization or Sale: (A) more than 50% of the total voting
power of (x) the corporation resulting from such Reorganization or the
corporation which has acquired all or substantially all of the assets of the
Company (in either case, the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by the Company Voting
Securities that were outstanding immediately prior to such Reorganization or
Sale (or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization or Sale),



--------------------------------------------------------------------------------

 

and such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Reorganization or Sale, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Corporation or the Parent Corporation) is or becomes the
beneficial owner, directly or indirectly, of 20% (30% with respect to deferred
compensation subject to Internal Revenue Code Section 409A) or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Reorganization or Sale (any
Reorganization or Sale which satisfies all of the criteria specified in (A), (B)
and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

  (4) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% (30% with respect to deferred compensation subject to Internal Revenue
Code Section 409A) of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

CEO. The chief executive officer of the Company.

Code. The Internal Revenue Code of 1986, as amended from time to time.

Committee. The Committee of the Board or, to the extent that the Committee shall
have delegated authority to the CEO or the Chair as permitted in Article 3, the
term “Committee” shall mean the CEO or the Chair, as the case may be.

Company. Unum Group, a Delaware corporation, and its corporate successors.

Disability. Disability of a Participant means the Participant is (1) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (2) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company. The Committee may require such medical
or other evidence as it deems necessary to judge the nature and permanency of
the Participant’s condition.

Employee Incentive Plan. The portion of the Plan, set forth in Article 6,
pursuant to which employees or officers who are not participants in the
Executive Officer Incentive Plan for a given Plan Year may earn Incentive Awards
based on the achievement of goals measured over a period of up to twelve months.

Executive Compensation. The Executive Compensation division of the Human
Resources Department of the Company.

Executive Officer Incentive Plan. The portion of the Plan, set forth in Article
5, pursuant to which the CEO and other designated executive officers may earn
Incentive Awards based on the achievement of corporate performance goals
measured over a period of up to twelve months.

Incentive Award. An award granted pursuant to Article 5 or 6 of the Plan.



--------------------------------------------------------------------------------

Participant. An employee of the Company or its Subsidiaries participating in the
Plan.

Plan. The Unum Group Management Incentive Compensation Plan of 2008 as set forth
in this document, together with any subsequent amendments hereto.

Plan Year. January 1 to December 31 of each year.

Retirement. Retirement of a Participant shall mean voluntary termination of
employment after having attained age 55 and 5 years of service with the Company
or a Subsidiary.

Subsidiary. Any corporation, limited liability company, partnership or other
entity of which a majority of the outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company.

ARTICLE 3

Administration of the Plan

 

3.1. General. The Plan shall be administered by the Committee.

 

3.2. Actions and Interpretations by the Committee. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee’s interpretation of the Plan, any
awards granted under the Plan, and all decisions and determinations by the
Committee with respect to the Plan are and shall be final, binding, and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company, the Company’s independent
certified public accountants, Company counsel or any executive compensation
consultant or other professional retained by the Company or the Committee to
assist in the administration of the Plan. No member of the Committee, the Board
of Directors, or any delegate as the case may be, shall be liable for any act
under the Plan done in good faith.

 

3.3. Authority of the Committee. Except as provided below in this Section 3.3,
the Committee has the exclusive power, authority and discretion to:

 

  (a) Designate Participants;

 

  (b) Establish the goals and target awards under the Executive Officer and
Employee Incentive Plans for each Plan Year and determine whether or to what
extent performance goals were achieved in a given Plan Year;

 

  (c) Determine the amount of actual awards under the Executive Officer
Incentive Plan for each Plan Year, or determine amount of actual awards or the
methodology for determination and the aggregate amount of awards under the
Employee Incentive Plan, subject to the terms of the Plan;

 

  (d) Increase, reduce or eliminate any Incentive Award payable under the
Employee Incentive Plan, regardless of the achievement of performance goals;

 

  (e) Reduce or eliminate any Incentive Award payable under the Executive
Officer Incentive Plan, regardless of the achievement of performance goals;

 

  (f) Decide all other matters that must be determined in connection with an
Incentive Award;

 

  (g) Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;

 

  (h) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

 

  (i) Amend, modify or terminate the Plan as provided herein; and



--------------------------------------------------------------------------------

  (j) Adopt such modifications, procedures, and subplans as may be necessary or
desirable (i) to effectuate the compensation incentive objectives of the Company
or (ii) to comply with provisions of the laws of non-U.S. jurisdictions in which
the Company or any affiliate may operate, in order to assure the viability of
the benefits of awards granted to Participants located in such other
jurisdictions and to meet the objectives of the Plan; provided, however, that
any such modifications, procedures and subplans shall not apply with respect to
participation in the Executive Officer Incentive Plan if they would cause
Incentive Awards thereunder to fail to qualify as “performance-based”
compensation as defined in Code Section 162(m).

Nothing contained in the Plan shall prevent or be deemed to prevent the
Committee or the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for, or paying or providing any other or
additional amounts or benefits to, its employees.

To the extent permitted under Delaware law, the Committee may expressly delegate
to the CEO or the Chair of the Committee (the “Chair”) some or all of the
Committee’s authority under subsections (a) through (d) above with respect to
the Employee Incentive Plan, pursuant to guidelines approved by the Committee.
To the extent of such delegated authority, references herein to “Committee”
shall refer to the CEO or the Chair, as the case may be. In addition, the
Committee, may, in its discretion, delegate its general administrative duties
under the Plan to an officer or employee or Committee composed of officers or
employees of the Company, but may not delegate its authority to construe and
interpret the Plan. The acts of the CEO, the Chair and any other persons acting
under such delegated authority shall be treated hereunder as acts of the
Committee and the delegates shall report to the Committee regarding the
delegated duties and responsibilities.

ARTICLE 4

Eligibility and Participation; Change in Control

 

4.1. General. Participation in the Plan is limited to such officers or
employees, or categories of employees, of the Company as may be designated by
the Committee from time to time. Participation in one Plan Year does not
guarantee participation in any subsequent Plan Year.

 

4.2. New Hires. If a person is hired on or before September 30 of a Plan Year
and is selected for participation in the Plan, then, unless the Committee
provides otherwise, he or she will become a Participant in the Plan as of the
date of hire and the Incentive Award will prorated based on the number of days
he or she participated in the Plan during the Plan Year. If the date of hire
occurs after September 30 and is selected for participation in the Plan, the
person will not be eligible to participate in the Plan until the following Plan
Year.

 

4.3. Promotions. If a Participant is promoted on or before November 30 of a Plan
Year from one level of employment to a higher level, his or her Incentive Award
will be prorated based on the levels of his or her employment during each day of
the Plan Year (rounded to the nearest pay period to the date of the promotion).
If such promotion occurs after November 30, the Incentive Award for the whole
Plan Year will be based on the Participant’s level of employment prior to the
promotion. If a person is promoted on or before November 30 of a Plan Year and
is selected to participate in the Plan as a result of such promotion, then,
unless the Committee provides otherwise, he or she will become a Participant in
the Plan as of the date of the promotion and the Incentive Award will be
prorated based on the number of days (beginning as of the day following the end
of the last pay period) he or she participated in the Plan during the Plan Year.
If such promotion occurs after November 30 and is selected for participation in
the Plan, the person will not be eligible to participate in the Plan until the
following Plan Year.



--------------------------------------------------------------------------------

4.4. Demotions. If a Participant is demoted during the Plan Year, the Committee
may determine whether Plan participation ends at that time, or is continued,
perhaps at a reduced level. If participation ends, his or her Incentive Award
for such Plan Year will be prorated based on the number of days (beginning as of
the day following the end of the last pay period) he or she participated in the
Plan during the Plan Year, and such Incentive Award will be paid only if the
Participant is still an employee at the time Incentive Awards are approved for
that Plan Year. If a Participant is demoted but remains a Participant in the
Plan, the Participant’s Incentive Award will be prorated based on the levels of
his or her employment during each day of the Plan Year.

 

4.5. Death, Disability and Retirement. Except as provided in Section 4.8, in the
event of a Participant’s termination of employment by reason of death,
Disability or Retirement on or after March 1 of a Plan Year, the Incentive Award
will be prorated based on the number of days in the Plan Year preceding the date
of termination. Performance criteria will be based on full-year performance.
Incentive Awards in these situations will be calculated and paid after the end
of the Plan Year, the same as for other Participants. Amounts paid on behalf of
a deceased Participant will be paid to the Participant’s Beneficiary. In the
event of a Participant’s termination of employment by reason of death,
Disability or Retirement before March 1 of a Plan Year, the Participant will
forfeit any right to an Incentive Award for that Plan Year.

 

4.6. Elimination of Position.

 

  (a) Except as provided in Section 4.8, in the event of a Participant’s
termination of employment by the Company due to the elimination of the
Participant’s position on or after March 1 of a Plan Year, the Incentive Award
will be prorated based on the number of days in the Plan Year preceding the date
of termination, and the Participant will be entitled to one-half of such
prorated amount. Performance criteria will be based on full-year performance.
Incentive Awards in these situations will be calculated and paid after the end
of the Plan Year, the same as for other Participants. In the event of a
Participant’s termination of employment by reason of elimination of his or her
position before March 1 of a Plan Year, the Participant will forfeit any right
to an Incentive Award for that Plan Year.

 

  (b) In the event of a Participant’s termination of employment by the Company
due to the elimination of the Participant’s position on or after the last
business day of a Plan Year and before the time the Committee has approved the
Incentive Awards for such Plan Year just ended, the Participant will be entitled
to the full Incentive Award earned for such prior Plan Year. Incentive Awards in
these situations will be calculated and paid after the end of the Plan Year, the
same as for other Participants.

 

4.7. Other Terminations of Employment. Except as provided in Section 4.8, in the
event of a Participant’s termination of employment during a Plan Year (or after
the end of a Plan Year and before the time the Committee has approved the
Incentive Awards for such Plan Year) other than by reason of death, Disability
or Retirement or elimination of position, the Participant will forfeit any right
to an Incentive Award for that Plan Year. For terminations that occur after the
time the Committee approves the Incentive Awards for a Plan Year, but before
payout from the Plan for such Plan Year, payout will be made as though the
termination of employment had not occurred. Solely for purposes of the Plan, the
employment relationship shall be treated as continuing while the Participant is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed 6 months, or if longer, so long as the individual
retains a right to reemployment, or is otherwise protected, with the service
recipient under an applicable statute or by contract. A termination of
employment shall not occur in a circumstance in which a Participant transfers
employment from the Company to employment with one of its Subsidiaries,
transfers employment from a Subsidiary to the Company, or transfers employment
from one Subsidiary to another Subsidiary.



--------------------------------------------------------------------------------

4.8. Change in Control. In the event of a Change in Control, the Committee will
determine the Incentive Awards for each Participant that would have been earned
if the Plan Year had ended as of the end of the month immediately preceding the
end of the month in which the Change in Control occurs, based on actual
performance through the date of the Change in Control (the “CIC Vested Awards”).
Thereafter:

 

  (a) Each Participant who is in active employment at the end of the Plan Year
shall be entitled to the greater of his or her CIC Vested Award or an Incentive
Award based on actual performance for the entire Plan Year.

 

  (b) If the Plan is terminated during a Plan Year upon or after the Change in
Control occurs, each Participant who is in active employment at the time of such
Plan termination shall be entitled to the greater of his or her CIC Vested Award
or an Incentive Award based on actual performance through the date of
termination of the Plan.

 

  (c) If a Participant’s employment is terminated by the Company without Cause
during a Plan Year upon or after a Change in Control occurs, such Participant
shall be entitled to the greater of his or her CIC Vested Award or an Incentive
Award based on actual performance through the date of termination of employment.

ARTICLE 5

Executive Officer Incentive Plan

 

5.1. Eligibility. Only the CEO and such other executive officers of the Company,
if any, as shall be designated by the Committee are eligible to participate in
the Executive Officer Incentive Plan. The Executive Officer Incentive Plan is
designed with the intent that Incentive Awards earned hereunder will be fully
deductible by us without regard to the deduction limits of Section 162(m) of the
Code.

 

5.2. Incentive Awards. Subject to Section 5.3 below, each Participant in the
Executive Officer Incentive Plan shall be eligible to receive an Incentive Award
not to exceed $8 million in the event that we attain operating earnings at least
equal to the product of (a) two and (b) the after tax amount required to cover
interest on corporate debt and stockholder dividends for the prior fiscal year
ending on December 31. For this purpose, operating earnings includes both GAAP
and statutory operating income from our subsidiaries which is available to the
holding company.

 

5.3. Negative Discretion. The Committee may not increase the amount payable
under the Plan or with respect to an Incentive Award pursuant to Section 5.2,
but retains the discretionary authority to reduce the amount. The Committee may
establish factors to take into consideration in implementing its discretion,
including, but not limited to, corporate or business unit performance against
budgeted financial goals (e.g., operating income or revenue), achievement of
non-financial goals, economic and relative performance considerations and
assessments of individual performance.

 

5.5. Certification of Results and Payout. As soon as possible after the audited
results for the Company are available for the Plan Year, the Committee will
certify the performance against the performance goals and calculate the
resulting Incentive Awards under the Executive Officer Incentive Plan. The
Committee shall adjust any performance goals during or after the Plan Year to
mitigate the unbudgeted impact of unusual or non-recurring gains and losses,
accounting changes, acquisitions, divestitures or “extraordinary items” within
the meaning of generally accepted accounting principles and that were not
foreseen at the time such performance goals were established, provided that such
adjustments would not, in the reasonable judgment of the Committee, prevent the
award from qualifying from the “performance-based” exemption from Section 162(m)
of the Code. Incentive Awards earned by Participants under the Executive Officer
Incentive Plan will be paid in cash within thirty (30) days after the amount has
been approved by the Committee and no later than March 15 of the year following
the year in which the Incentive Award is earned.



--------------------------------------------------------------------------------

ARTICLE 6

Employee Incentive Plan

 

6.1. Eligibility. The Committee may designate any officer or employee, or any
category of employees, of the Company or its Subsidiaries for participation in
the Employee Incentive Plan for a Plan Year; provided that no person who is a
participant in the Executive Officer Incentive Plan for a Plan Year is eligible
to participate in the Employee Incentive Plan for that same Plan Year. Incentive
Awards payable under the Employee Incentive Plan will be subject to the
deduction limits imposed under Section 162(m) of the Code, to the extent
applicable.

 

6.2. Incentive Awards. Each Participant in the Employee Incentive Plan shall be
eligible to receive an Incentive Award in connection with a particular Plan Year
based on an individual’s contribution to the business of the Company, as
determined by the Committee, which contribution may be assessed on nonobjective
as well as objective measures.

 

6.3. Establishment of Performance Goals. Within ninety (90) days after the
commencement of any Plan Year (or such later date as the Committee shall
determine), the Committee will set performance goals for the Employee Incentive
Plan for such Plan Year. Such performance goals may, but need not, be the same
as the performance goals under the Executive Officer Incentive Plan, and may be
different for different Participants within the Employee Incentive Plan. For
example, the Committee may choose to use corporate performance goals in
conjunction with individual performance goals, and may set different performance
goals for different Participants or classes of Participants in the Employee
Incentive Plan.

 

6.4. Establishment of Incentive Award Targets. Within ninety (90) days after the
commencement of any Plan Year (or such later date as the Committee shall
determine), the Committee will establish target awards under the Employee
Incentive Plan and limits on payouts in excess of targets, if any. Target awards
under the Employee Incentive Plan may be set as either (i) percentages of base
salary, or (ii) a range of dollar amounts based on the achievement of specified
performance measures, which targets may differ from Participant to Participant
and from year to year. The Committee may, but is not required to, establish the
weightings for each Participant for performance within any category of the
performance goals. If established, the weightings would be expressed as a
percent of the target award that can be earned by the Participant from
performance in each category.

 

6.5 Determination of Awards and Payout. As soon as possible after the completion
of the Plan Year, the Committee will determine the amount of Incentive Awards
earned under the Employee Incentive Plan. The Committee shall have the right for
any reason to increase, reduce or eliminate any Incentive Award earned under the
Employee Incentive Plan, notwithstanding the achievement of (or failure to
achieve) a specified performance goal. Incentive Awards earned by Participants
under the Employee Incentive Plan will be paid in cash within thirty (30) days
after the amount has been approved by the Committee and no later than March 15
of the year following the year in which the Incentive Award is earned.

ARTICLE 7

Amendment, Modification and Termination

 

7.1 Amendment, Modification and Termination. The Committee may at any time and
from time to time alter, amend, suspend, or terminate the Plan in whole or in
part; provided, however that no amendment that requires stockholder approval in
order for the Executive Officer Incentive Plan to continue to comply with the
performance-based compensation exemption from Section 162(m) of the Code shall
be effective unless the same shall be approved by the Committee and the
requisite vote of our stockholders.



--------------------------------------------------------------------------------

ARTICLE 8

General Provisions

 

8.1. Payment Recipient. All amounts payable under the Plan shall be paid to the
appropriate Participant; provided, however, that a Participant may, by written
instruction during the Participant’s lifetime on a form prescribed by Executive
Compensation, designate one or more primary Beneficiaries to receive the amount
payable hereunder following the Participant’s death, and may designate the
proportions in which such Beneficiaries are to receive such payments. A
Participant may change such designations from time to time, and the last written
designation filed with the Committee prior to the Participant’s death shall
control. A Beneficiary designation shall not be considered effective unless made
on a form prescribed by Executive Compensation and which is delivered to
Executive Compensation. If any Participant shall fail to designate a Beneficiary
or shall designate a Beneficiary who shall fail to survive the Participant, the
Beneficiary shall be the Participant’s surviving spouse, or, if none, the
Participant’s surviving descendants (who shall take per stirpes) and if there
are no surviving descendants, the Beneficiary shall be the Participant’s estate.

 

8.2. Non-Assignability. None of the rights under the Plan shall be subject to
the claim of any creditor of any Participant or Beneficiary, or to any legal
process by any creditor of such Participant or Beneficiary, and none of them
shall have any right to alienate, commute, anticipate, pledge, assign or
encumber any of the rights under the Plan except to the extent expressly
provided herein to the contrary.

 

8.3. No Right to Continued Employment. Participation in the Plan shall not give
any employee any right to remain in our employ. The Plan is not to be construed
as a contract of employment for any period and does not alter the at-will status
of any Participant.

 

8.4. Participant’s Rights Unsecured; Waiver and Release. The benefits payable
under the Plan shall be paid by the Company each year out of its general assets.
To the extent a Participant acquires the right to receive a payment under the
Plan, such right shall be no greater than that of an unsecured general creditor
of the Company. In consideration of the granting of the award, Participants may
required to execute an agreement which, among other things, waives and releases
all claims, whether known or unknown that Participant may have against the
Company, its affiliates, directors, officers, agents or employees arising out of
related to Participant’s employment, except for those claims against the benefit
plans of the Company. The waiver shall include such terms and conditions as
shall be determined by the Committee in its discretion, provided that any such
waiver and release shall comply with applicable laws and regulations, and
further provided that the Committee may direct that no waiver and release shall
be obtained.

 

8.5. Income Tax Withholding. The Company shall have the authority and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of the Plan.

 

8.6. Governing Law. This Plan, and the rights and obligations of the parties
thereunder, will be governed by and construed in accordance with the laws of the
State of Delaware.

 

8.7. Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

8.8. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

The foregoing is hereby acknowledged as being the Unum Group Management
Incentive Compensation Plan of 2008 as adopted by the Board of Directors of the
Company on February 21, 2008, subject to the approval by the stockholders at the
2008 annual meeting.

UNUM GROUP

By:       Its:  

 